COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


TAMIR M. TAYLOR
                                         MEMORANDUM OPINION * BY
v.   Record No. 0411-99-2             JUDGE JERE M. H. WILLIS, JR.
                                              MAY 9, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          Darryl A. Parker for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Leah A. Darron, Assistant Attorney General,
          on brief), for appellee.


     On appeal from her conviction of felony child neglect, in

violation of Code § 18.2-371.1(B), Tamir M. Taylor contends that

the evidence was insufficient to support the conviction.   We

affirm.

     Code § 18.2-371.1(B) provides:   "Any parent, guardian, or

other person responsible for the care of a child under the age

of eighteen whose willful act or omission in the care of such

child was so gross, wanton and culpable as to show a reckless

disregard for human life shall be guilty of a Class 6 felony."




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     "Where the sufficiency of the evidence is challenged after

conviction, it is our duty to consider it in the light most

favorable to the Commonwealth and give it all reasonable

inferences fairly deducible therefrom.    We should affirm the

judgment unless it appears from the evidence that the judgment

is plainly wrong or without evidence to support it."

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975)).

     On April 18, 1998, Taylor invited Henrico County police

officers inside her apartment, where the officers immediately

noticed smoke and smelled marijuana.     Several adults, who had

been in the living room, ran to the rear of the apartment.

Based on their observations, the officers secured the apartment

and obtained a search warrant.

     Sitting in the living room throughout the incident was

Taylor's six-year-old daughter, Malise.    Upon searching Malise's

bedroom, the officers found a juvenile male, in possession of

marijuana, hiding in the child's closet.    Two loaded handguns

were lying on her bed.   A large plastic container and a shoebox

lid, both containing marijuana residue, were sitting on her

dresser.   Several bags of marijuana were found under her bed,

near her closet, and elsewhere in her room.

     In Taylor's bedroom, police found more bags of marijuana,

partially burned marijuana cigarettes, and an assault rifle

hidden in the air conditioning duct.     More marijuana, packaging

                                 - 2 -
supplies, and another weapon were found elsewhere in the

apartment.   Taylor told police that some of the contraband

belonged to her boyfriend, who spent nights in the apartment.

She admitted that her boyfriend was a drug dealer who carried

guns to protect his drugs and money.

     Malise was present in the living room while armed adults

were preparing marijuana for sale.      Drug deals had been made in

and around Malise's presence.   Taylor acknowledged that drug

dealing was a violent activity and that her boyfriend was a drug

dealer.

     Taylor exposed Malise directly to drug dealing and its

hazards, as well as to loaded firearms.     She thus showed a

culpable disregard for the child's life.     Further, evidence

showed that the air in the apartment was thick with marijuana

smoke.    Police found in Malise's room a nebulizer machine and

prescription medications used to treat severe cases of asthma.

Malise's condition was so severe that, in the past, Taylor had

needed to take her to the emergency room for treatment.     Heavy

smoke exacerbates respiratory ailments such as asthma.

     Taylor willfully, wantonly, and culpably allowed in her

home activities that exposed Malise to drug activity, loaded

weapons, and risk of death.   By smoking marijuana in the

apartment and by allowing the air in the apartment to be

saturated with smoke, Taylor showed a reckless and wanton



                                - 3 -
disregard for Malise's life and health.   Proof of such conduct

supports Taylor's conviction.

     The judgment of the trial court is affirmed.

                                                    Affirmed.




                                - 4 -